January 30, 2009


Mr. Daryl L. Moore
Daryl L. Moore, P.C.
1005 Heights Blvd.
Houston, TX 77008


Ms. Susan Carstens
Law Office of Susan Carstens
7500 San Felipe, Suite 780
Houston, TX 77063

Mr. Gregg R. Brown
Germer Gertz Beaman & Brown LLP
301 Congress Ave., Suite 1700
Austin, TX 78701


Mr. Jeffrey Roberts Allen
Shannon, Gracey, Ratliff & Miller, LLP
1000 Ballpark Way, Suite 300
Arlington, TX 76011


Mr. Larry D. Thompson
Lorance & Thompson
2900 North Loop W., Ste. 500
Houston, TX 77092


Mr. Michael L. Baker
Strong Pipkin Bissell & Ledyard, L.L.P.
595 Orleans Street, Suite 1400
Beaumont, TX 77701-3255


Ms. Diana Panian Larson
Gardere Wynne Sewell, LLP
1000 Louisiana,  Suite 3400
Houston, TX 77002-5007


Ms. Karen L. Spivey
Pate & Spivey, L.L.P.
505 Orleans, Suite 500
Beaumont, TX 77701

Ms. Pamela Stanton Baron
Attorney at Law
P.O. Box 5573
Austin, TX 78763


Mr. Charles Stanton Perry
Haynes and Boone, LLP
1 Houston Center
1221 McKinney Ste 2100
Houston, TX 77010

Mr. James M. Riley Jr.
Coats, Rose, Yale, Ryman & Lee, P.C.
3 East Greenway Plaza, Suite 2000
Houston, TX 77046-0307


Mr. Jonathan B. Shoebotham
Thompson & Knight
333 Clay Street, Suite 3300
Houston, TX 77002





Mr. M. C. Carrington
Mehaffy & Weber, P.C.
P. O. Box 16
Beaumont, TX 77004-0016


Mr. Robert Phillip Scott
Abrams Scott & Bickley, L.L.P.
700 Louisiana, Suite 4000
Ms. Elizabeth Eve Baker
Baker Botts L.L.P.
910 Louisiana Street
One Shell Plaza
Houston, TX 77002
Houston, TX 77002-2727

RE:   Case Number:  08-0033
      Court of Appeals Number:  09-07-00308-CV
      Trial Court Number:  A-060640-C

Style:      JAMES ANDERSON, PATRICIA ANDERSON, JACK CROWDER, CATHY CROWDER,
      GARY DZYAK, GEORGE ROSEMEIER, EVELYN ROSEMEIER, TOBY SIMMONS, AND
      PEGGY SIMMONS
      v.
      CROWN CENTRAL LLC, ET AL.

Dear Counsel:

      The Supreme Court of Texas today abated the petition for review  filed
in the above-referenced case and issued the enclosed abatement order.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Carol Anne    |
|   |Flores            |
|   |Ms. Vickie Edgerly|